Citation Nr: 1120396	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service connected left foot stress reaction with chronic metatarsalgia.  

2.  Entitlement to service connection for migraine headaches, to include as secondary to fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to June 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for peripheral neuropathy and migraine headache and found that new and material evidence to reopen a claim for service connection for fibromyalgia had not been received.

Historically, by rating action in February 2002 service connection for fibromyalgia was denied.  The Veteran did not appeal and this decision was final. 

The Veteran testified during a hearing at the RO in October 2005; and, in September 2007 before the undersigned Veterans Law Judge (VLJ), seated at the RO.  Transcripts from these hearings have been made and are included in the claims file.

In July 2009, the Board reopened and remanded the claim for service connection for fibromyalgia.  In addition, the claims for service connection for migraine headaches, to include as secondary to fibromyalgia, and for peripheral neuropathy were remanded.

Subsequently, by rating action in November 2010 service connection was granted for peripheral neuropathy.  As this grant is considered to be a full grant of this issue it is no longer before the Board.

The claim of entitlement to service connection for migraine headaches, to include as secondary to fibromyalgia is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Fibromyalgia is currently diagnosed.

2. The probative and persuasive evidence of record relates the Veteran's fibromyalgia to military service.


CONCLUSION OF LAW

Fibromyalgia was incurred in military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist them in obtaining such evidence. 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of entitlement to service connection for fibromyalgia. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The present appeal involves the Veteran's claim that she currently suffers from fibromyalgia which is due to service or secondary to her service connected foot disorder.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected." See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, the Veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  A Veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a Veteran's non-service-connected [secondary] condition is proximately due to or the result of a service- connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) ("Additional disability resulting from the aggravation of a non-service- connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition." 38 C.F.R. § 3.310(a).

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The Veteran's service treatment records are negative for any notation indicating diagnosis or treatment for fibromyalgia.  However, the service treatment records contain many notations regarding treatment for left foot pain, including reports of an in-service stress fracture of the left foot.

Subsequent to service, an August 2000 VAMC clinical treatment record reports a diagnosis of fibromyalgia, and also noted that the Veteran's lab reports indicated she might possibly have had hyperthyroidism.  

February and October 2007 VAMC treatment records show a history of treatment for metatarsalgia; painful peripheral neuropathy; fibromyalgia; pes cavus; and painful headaches.  The claw foot condition (pes cavus) was associated with neurological problems which was well documented in the literature.  It was noted that her neurological problems and fibromyalgia only add to the risk of her foot condition.  

In a November 2001 VA examination, the Veteran reported that during the second week of basic training she suffered a stress fracture of the toes of her left foot.  At the end of basic training she was given an opportunity to resign from the service.  Later that same month she developed pain in her calves and thighs which eventually spread to her lumbar spine, left shoulder, trapezious, and neck.  Since the pain began the same month she was discharged from service, she believes that it is related to the left foot injury in service.  

The Veteran reported subjective constant pain.  She suffered from poor sleep and migraine headaches.  Physical examination revealed that she wore velcro and elastic braces on the upper extremities and hands.  An 11 pressure quadrant test revealed 6 positive quadrants.  The examiner noted that this was not totally diagnostic as fibromyalgia waxed and waned.  Her recent laboratory tests were normal.  The examiner noted the Veteran was hepatitis C positive but did not demonstrate a positive viral load.  The examiner reviewed the available literature and textbooks regarding fibromyalgia including textbooks which noted that the cause of fibromyalgia was unknown, but sleep disorder, depression, viral infection, and aberrant perception of normal stimulus were all proposed.  The textbooks also noted that progressive or objective findings do not develop in fibromyalgia.  

The examiner discussed this case with specialists from rheumatology and physiatry and neither specialty felt that it was likely that the stress fractures suffered in service precipitated the onset of fibromyalgia.  The examiner diagnosed fibromyalgia.  He opined that it was less than likely service connected.  The Veteran first developed leg pains immediately following service.  The causation of the fibromyalgia was unknown as explained in the textbooks.  In addition the examiner noted that there was felt to be a dysfunction of the pituitary adrenal feedback circuits in individuals with this disorder.  The disorder was also related to childhood abuse issues by some experts.  "Therefore in the mind of this examiner the patient's fibromyalgia is unrelated to the stress fracture she developed in the military." 

In a November 2005 VA examination, the claims file was reviewed.  The examiner noted the Veteran reported that she suffered from fibromyalgia on the basis of stress fractures of her feet in service, and residual metatarsalgia.  Fibromyalgia had been diagnosed by her VA clinician (Dr. Plata) in 2000.  He reportedly advised her that her stress fractures could have been a trigger for the fibromyalgia; however, when she asked him to put this in writing, he refused to restate it, and would not put it in writing.   The examiner noted that it was impossible for him as a board and OB/GYN certified physician to make such a statement.  He noted that:

I have no basis in fact for this statement of causation of fibromyalgia, and doubt than any physician can make that statement with any degree of certainty.  Therefore, if I made such a statement it would be pure and simple speculation, which I refuse to do and I have so stated this to the patient concerning my thinking.  It is impossible for someone with my training to make a statement that such a cause could be possible and this might be entirely true or it may not be true, I have no idea.  She has extensively researched the diagnosis of fibromyalgia and has multiple references stating that this is a possibility.  Again I have advised her that I have no training in this area and cannot reaffirm or deny this statement, therefore without speculation, I can give no opinion."  

In an October 2009 VA examination, the claims file was reviewed.  The examiner noted that he performed a thorough and complete review of the claims file.  He noted the onset of fibromyalgia was in 2000.  The Veteran reported symptoms involving the muscles of both thighs, hips, back, shoulders, and upper arms and elbows.  The examiner noted that the medical history revealed no hospitalizations or surgery and no symptoms of fibromyalgia.  There were tender points at the midpoint of the bilateral trapezious upper borders.  Other significant findings were vague tenderness throughout, especially in the areas of both thighs, hips, lumbar spine, shoulders, elbows, and upper arms.  The diagnosis was fibromyalgia, currently active with an onset in 2000.  The examiner opined that in his medical 
opinion it was as at least as likely as not that the Veteran's foot disability was caused by active service and is at least as likely as not related to her fibromyalgia.         
He further opined that given the information gathered, "It is in my medical 
opinion that it is at least as likely as not that her fibromyalgia is related to service, and is less likely as not secondary to her service connected foot disability."

 In a January 2010 VA examination, the claims file was reviewed.  The examiner noted that a February 2007 podiatry entry noted that, "under care metatarsalgia, painful peripheral neuropathy, fibromyalgia, and pes cavus."  The fibromyalgia was diagnosed by VAMC rheumatology, and was treated for 13 years with fair response.   The examiner noted tender points at the bilateral gluteal, upper outer quadrant of buttocks in anterior fold of muscle; greater trochanter, and posterior to trochanter prominence.  The diagnosis was fibromyalgia in remission.  There was no fibromyalgia at the time of examination per the criteria, American College of Rheumatology.   Fibromyalgia was not currently active.  The Veteran reported no time lost from work in the past 12 months. There were no significant effects on her usual occupation.  Effect on daily living included; chores, exercise, and traveling- severe; shopping and recreation-moderate; feeding, bathing, dressing, and toilet-none; and, grooming- mild.   

The examiner noted that the Veteran reported that she has lost work due to migraines, which she believed was due to fibromyalgia.  She otherwise stated that she works through her fibromyalgia pain.  She reported that she was fatigued and must nap.

The examiner noted that after reviewing the medical articles in the claims file and the up to date literature, "in this clinical provider's opinion:  It is mere speculation to connect fibromyalgia and the SC (service connected) foot injury.  I would not attest to a 50% probability.  Other probability of conditions related to fibromyalgia are better known. i.e., 90% of persons with fibromyalgia have fatigue and the majority have headaches.  I have not observed the data connecting injury and fibromyalgia as exactly quantifiable."  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of fibromyalgia and headaches have been continuous since service.  She asserts that she first experienced fibromyalgia in the same month that she was discharged from service.  She also asserts that she has suffered from migraine headaches secondary to the fibromyalgia since service and continued to experience fibromyalgia and migraine headaches.  

Having reviewed the entire claims file, the Board finds that resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for fibromyalgia.  The evidence of record indicates that the Veteran has diagnosed fibromyalgia.  The Veteran has had several VA examinations.  In November 2005 the examiner indicated that it was impossible for him to address the causation of the Veteran's fibromyalgia.  Subsequently, a VA examiner in October 2009, opined that it was at least as likely as not that the Veteran's fibromyalgia was related to service.   Lastly, in January 2010 a VA examiner opined that it was, "mere speculation to connect fibromyalgia and the SC (service connected) foot injury.  I would not attest to a 50% probability."  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the January 2010 VA examiner did not address the issue of direct service connection for fibromyalgia.  By contrast, the October 2009 VA medical examiner addressed the issue of secondary service connection to her service connected foot disability.  He also addressed the issue of direct service connection finding that the Veteran's fibromyalgia was at least as likely as not related to service.

Noting the thoroughness of the both VA examination, the review of the claims file, and the explanations of the rationale, the Board finds that the October 2009 examiner's opinion to have substantial probative value in this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).  This opinion is also supported by the various treatise submitted by the Veteran.  As the record contains probative medical evidence indicating fibromyalgia was related to the Veteran's service, the Board finds that all doubt regarding this matter should be resolved in the favor of the Veteran.  Therefore, the Veteran's claim for service connection for fibromyalgia is granted.


ORDER

Entitlement to service connection for fibromyalgia is granted.


REMAND

The Veteran seeks service connection for migraine headaches.  She claims that, she suffers migraine headaches secondary to fibromyalgia.   The Veteran's claim as it pertains to secondary service connection to fibromyalgia is inextricably intertwined with the fibromyalgia claim.  As service connection for fibromyalgia has been granted by the Board, development of the claim for service connection for migraine headaches may proceed.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports for migraine headaches dated from January 2010 from the WACO, Texas VAMC.

2.  The Veteran should be afforded a VA neurological examination, with an appropriate examiner, to determine the nature and etiology of her claimed headaches.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.   

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed headaches.  The examiner is also requested to offer an opinion, in light of the examination findings, the service and post service medical evidence of record, treatises submitted by the Veteran, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that any migraine headache disorder found is related to the Veteran's military service.  The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that a migraine headaches disorder was caused or aggravated by a service connected disability, including fibromyalgia.  The rationale for all opinions expressed must be provided.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 



Department of Veterans Affairs


